UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00077-JPB-JES-1)


Submitted:   January 30, 2014             Decided:   March 12, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


David Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.    Alan McGonigal, Michael D. Stein,
Assistant United States Attorneys, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barton Joseph Adams pled guilty, pursuant to a written

plea agreement, to one count of health care fraud, in violation

of 18 U.S.C. §§ 2, 1347 (2012), and one count of tax evasion, in

violation    of    26   U.S.C.        § 7201       (2012).          The    district      court

sentenced     Adams        to     concurrent          terms         of     fifty        months’

imprisonment      and   concurrent          terms     of    three        years’   supervised

release.      The district court also ordered that Adams forfeit

$3,724,721 and pay restitution.

            On    appeal    from       the    judgment       of     conviction      and      the

district court’s post-judgment order denying several of Adams’

then-pending motions as moot, Adams’ counsel has filed a brief

raising     six    issues       for     review.            Pursuant         to    Anders      v.

California,       386   U.S.     738    (1967),        counsel       questions          whether

Adams’    trial    counsel      rendered          ineffective        assistance         in   the

proceedings       below,    whether          Adams’        rights        under    the    Sixth

Amendment and the Speedy Trial Act were violated, whether the

district court erred in finding that Adams had been restored to

competency prior to the entry of his guilty plea, and whether

the   district     court    erred      in    denying       Adams’        requests   for      new

counsel.      Counsel      also    questions         whether        the    district       court

erred in holding Adams in contempt in the proceedings below and

whether the court erred in denying a motion to release him from

incarceration on the contempt finding.                        Relying on the appeal

                                              2
waiver in the plea agreement, the Government moves to dismiss

the appeal.      Adams has filed several pro se supplemental briefs.

We dismiss in part and affirm in part.

           A    defendant    may   waive      the    right    to   appeal    if    that

waiver is knowing and intelligent.              United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                  Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with   Fed.    R.   Crim.    P.    11,   the    waiver       is    both    valid   and

enforceable.        United   States      v.    Johnson,      410    F.3d    137,    151

(4th Cir. 2005).       Whether a defendant validly waived his right

to appeal is a question of law that this court reviews de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

           Our review of the record leads us to conclude that

Adams knowingly and voluntarily waived the right to appeal his

convictions, fifty-month prison sentence, the three-year period

of supervised release, and the forfeiture the district court

imposed.      We also conclude that counsel does not raise on appeal

any issue falling outside of the compass of Adams’ waiver of

appellate rights.      We further conclude that — with the exception

of his complaint regarding the Bureau of Prisons’ failure to

award him sentencing and good-time credit and his challenge to

the district court’s order of restitution — Adams does not raise

in his pro se supplemental briefs any issues falling outside of

                                         3
the compass of the appeal waiver.                    Accordingly, we grant the

Government’s motion to dismiss Adams’ appeal as to all issues

except     those     that     we    deem    exempt     from      Adams’     valid    and

enforceable waiver of appellate rights.

            Although         Adams’        appeal      waiver       insulates        his

convictions, prison sentence, term of supervised release, and

the   district      court’s      imposition     of   forfeiture      from    appellate

review, the waiver does not preclude our consideration of Adams’

pro   se   claims    regarding      the    computation      of    his   sentence     and

challenging the order of restitution or prohibit our review of

the remainder of the record pursuant to Anders.                         In accordance

with Anders, we have reviewed these claims and the remainder of

the record in this case and have found no meritorious issues for

appeal.     We therefore affirm Adams’ convictions and sentence to

the extent our obligation pursuant to Anders extends to matters

not precluded by the appeal waiver in Adams’ plea agreement.

We further deny Adams’ motions to appoint counsel, for release

pending appeal, and for an expedited decision on appointment of

counsel.

            This     court     requires     that     counsel     inform     Adams,    in

writing,    of     the   right     to   petition     the   Supreme      Court   of   the

United States for further review.                    If Adams requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                            4
leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Adams.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     5